Case 1:20-cv-00001-JPJ-PMS Document 35 Filed 03/10/21 Page 1 of 2 Pageid#: 363




                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                    ABINGDON DIVISION

 JERRY L. FIELDS, JR.,                                  )
                                                        )
                          Plaintiff,                    )
                                                        )
 v.                                                     )      Case No. 1:20cv1
                                                        )
 WASHINGTON COUNTY                                      )
 SERVICE AUTHORITY,                                     )
                                                        )
                          Defendant.                    )

                                    MOTION FOR CONTINUANCE

         Defendant Washington County Service Authority, by counsel, respectfully moves for a

 continuance of the trial currently scheduled for June 14-17, 2021. In support thereof, Defendant

 states as follows:

         1.       This case was originally set for trial on February 23-25, 2021. (ECF No. 10.) In

 light of the Court’s December 3, 2020 order suspending jury trials through March 1, 2021, the

 Court cancelled the February 23-25 trial. (ECF No. 17.) The Court rescheduled the trial for June

 14-17, 2021. (ECF No. 18.) The Court did not inquire with counsel concerning counsel’s

 availability prior to selecting new trial dates.

         2.       Defense counsel has a trial scheduled in this Court on June 10-11, 2021. Under

 the current schedule, there are only two days – a Saturday and a Sunday – between the end of

 that trial and the trial in this case.

         3.       To allow counsel adequate time to prepare for trial in the instant case, Defendant

 respectfully asks that the Court continue the trial and permit the parties to confer and select new

 trial dates.



                                                    1
Case 1:20-cv-00001-JPJ-PMS Document 35 Filed 03/10/21 Page 2 of 2 Pageid#: 364




        4.      Defense counsel conferred with Plaintiff’s counsel concerning this motion, and

 Plaintiff does not oppose this motion.

        WHEREFORE, Defendant respectfully moves the Court for a continuance of the trial

 currently scheduled for June 14-17, 2021.

                                                      WASHINGTON COUNTY
                                                      SERVICE AUTHORITY

                                                      By: /s/ Julian F. Harf
                                                              Of Counsel

 Jeremy E. Carroll (VSB # 41331)
 Julian F. Harf (VSB # 90775)
 GUYNN, WADDELL, CARROLL & LOCKABY, P.C.
 415 S. College Ave.
 Salem, Virginia 24153
 Telephone: 540-387-2320
 Facsimile: 540-389-2350
 jeremyc@guynnwaddell.com
 julianf@guynnwaddell.com
 Counsel for Defendant


                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 10th day of March, 2021, I electronically filed the foregoing

 with the Clerk of Court using the CM/ECF system which will send notification of such filing to

 Hilary K. Johnson, counsel of record.

                                                              /s/ Julian F. Harf
                                                              Julian F. Harf




                                                  2
